 In the Matter of CENTRAL SWALLOW COACH LINES, INC., EMPLOYERandDIVISION1211,AMALGAMATED ASSOCIATION OF STREET,ELECTRICRAILWAY AND MOTOR COACH EMPLOYEES OF AMERICA,A. F. OF L.,PETITIONERCase No. .35-RC-153.-Decided March 2.9, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.' The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent the Employer's bus drivers.The Employer moves to dismiss the petition on the ground that theonly appropriate unit for its bus drivers is a multi-employer unit,which would also include the bus drivers of Suburban Lines, Inc.,Indianapolis Transit Company, Inc., and Transit Service Company,Inc.1The Employer moves to dismissthe petitionon the following grounds :(1) that theunit soughtby the Petitioneris inappropriate and (2)that no electionmay be held inthis proceeding,as an earlier electioncoveringthe same employees was held within thepreceding 12-month period.We find no merit in these contentions.As to (1), our reasonsare set forth in paragraph4, below.Asto (2) no validelectionhas been held amongthese employeesduring the preceding12-month period,in that a consent election, heldon April 27, 1948, amongemployeesin an agreedmulti-employerunit, including em-ployees ofthe Employer, in Case No 35-RC-50,was set asideby the Regional Director,the petitionwithdrawn,and no further action taken.Matter of NAPA New York Ware-house, Inc., 76 N.L. R. B. 840.'Chairman Herzog and Members Houston and Gray.82 N. L. R. B., No. 57.487 OggDECISIONS OF NATIONAL LABOR RELATIONS BOARDThis Employer, and Suburban Lines, Inc., Indianapolis TransitCompany, Inc., and Transit Service Company, Inc., are engaged inthe transportation of passengers by bus between terminals in Indiana.Transit Sales Company operates a garage in Indianapolis for main-taining, repairing, and storing the vehicles of the other four com-panies, for which it also purchases materials and equipment.All fivecompanies use the same general office and terminals, located in In-dianapolis, and share the expenses thereof jointly.They are subjectin a large degree to common control and management, as shown bythe fact that seven individuals presently serve as the officers, directors,and stockholders in all five companies.One general manager is incharge of the operations, maintenance and labor relations of all thesecompanies.Accounting for all five companies is centralized underone auditor, who prepares separate accounts for each.Each com-pany files separate tax returns and maintains a separate pay roll forits drivers.The conditions of employment are essentially the same for driversof each company.Drivers are paid at the same rate, have the samehours of work, and enjoy the same vacation, insurance, pension, andbonus privileges.One dispatcher assigns extra drivers from a com-mon extra board to any company requiring them.Each company,however, maintains its own seniority system.There is no interchangeof regular drivers among the several companies.There has been no history of collective bargaining on a multi-employer basis.There has been no history of collective bargainingfor employees of the Employer on a single-employer basis 2In view of some bargaining history on a single-employer basis andnone on multi-employer basis as well as the separate seniority and lackof interchange among regular bus drivers of the several companies,we are of the opinion that, contrary to the contention of the Employer,the Employer's drivers may constitute a separate appropriate unit,apart from employees of the related companies .3We will include inthe unit all regular full-time drivers employed by the Employer.4We find that all regular bus drivers of the Employer, excludingextra drivers, part-time drivers, dispatchers, all other employees, andsupervisors, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.' Employees of the predecessor to Suburban Lines, Inc., and employees of IndianapolisTransit Company bargained in single-employer units before these companies came undercommon control.3Matter of Illin-tCoach Company,et at.,80 N. L. R. B. 273.4 The Petitioner would include in the unit two part-time drivers who spend a part ofthe day driving,but the greater part of the day working in the garage of Transit SalesCompany.The record is not clear that any but regular bus drivers have any substantialemployment interest in the unit herein found appropriate.We will therefore not permitthe part-time drivers to vote in thisCentral Swallowunit. CENTRAL SWALLOW COACH LINES, INC.489DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, a separate electionby secret ballot shall be conducted as early as possible, but not laterthan 60 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees of the Employer in the unit found appropriate in para-graph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Election,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-eluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to be repre-sented, for purposes of collective bargaining, by Division 1211,Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, A. F. of L.